Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

          DETAILED ACTION

1.	This action is responsive to:  an original application filed on 6 August 2021.	
2.	Claims 23-48 are currently pending and claims 23, 38 and 46 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 9 August 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its parent’s provisional application no.60/579,890, filed on 16 June 2004.
        Drawings

5.	The drawings filed on 6 August 2021are accepted by the examiner. 

		 			 Pre-Amendment
Preliminary amended to claims are noted by the examiner.

               Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 23-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23-48 of US Patent application No. 11/039,885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "identity verification via proxy” based on using secure channel communication” And it is obvious to anyone in the art, time of invention that is to use of “using secure channel communication” to prevent and protect data and enhance security.

                                             Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23, 25-27, 38, 40-41 and 45-46 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Bazot et al. (US Publication No. 20040117430), hereinafter Bazot.

In regard to claim 23: 
sending, from a homesite, a request for information held by a webservice provider, the homesite acting as an agent of a user, and the homesite permitted to directly interact with the webservice provider on behalf of the user (Bazot, Fig.1 component 120 and 110), wherein 120 is a proxy/agent module/server communicate with content/webservice provider 110 on behalf of user 100.
receiving, at the homesite, an authorization grant in response to a request for user authorization for satisfying the request for the information held by the webservice provider (Bazot, ¶43, 47).
providing, by the homesite to the webservice provider, a first message comprising a response to the request for user authorization (Bazot, ¶45).
and in response to successful user authorization based on the first message, receiving, from the webservice provider, a second message in response to the requested information (Bazot, ¶43).  

In regard to claim 25:
wherein the second message comprises the requested information (Bazot, ¶15).  	

In regard to claim 26:
wherein the first message comprises a token allowing the homesite to request the information without further user-authorization (Bazot, claim 2-3).

In regard to claim 27:
wherein the request is configured to include an explanation of the information requested by the homesite (Bazot, ¶14-15).
In regard to claim 34:
wherein the request for information held by the webservice provider comprises the request for user authorization for satisfying the request for information held by the webservice provider (Bazot, ¶8, 14). 

In regard to claim 35:
wherein the request for information held by the webservice provider comprises an authorization request that is made indirectly via a membersite operating as an intermediary authorization server (Bazot, ¶31).

In regard to claim 36:
wherein the first message comprises a token allowing the homesite to request the information without further user-authorization and wherein the token is issued via an intermediary token generation system (Bazot, ¶33, 40).

In regard to claim 38:
At least one non-transitory, computer-readable medium carrying instructions, that when executed by at least one data processor, cause the at least one data processor to perform operations comprising: sending, from a homesite to webservice provider distinct from the homesite, a request for information held by the webservice provider, the homesite acting as an agent of a user and permitted to directly interact with the webservice provider on behalf of the user (Bazot, ¶43. Fig.1 component 120 and 110), wherein 120 is a proxy/agent module/server communicate with content/webservice provider 110 on behalf of user 100. -5- 32052.3102.US10\153352356.1Application No.: Not Yet AssignedDocket No.: 032052-3102.US10 Preliminary Amendment under 37 CFR 1.115
receiving, at the homesite, an authorization grant in response to a request for user authorization for satisfying the request for information held by the webservice provider (Bazot, ¶43, 47).
providing, by the homesite to the webservice provider, a first message comprising a response to the request for user authorization (Bazot, ¶45).
and in response to successful user authorization based on the first message, receiving, from the webservice provider, a second message in response to the requested information (Bazot, ¶43).

In regard to claim 40:
wherein the first message comprises a token allowing the homesite to request the information held by the webservice provider without further user-authorization (Bazot, claim 2-3).
 
In regard to claim 41:
wherein the request for information from the homesite is configured to include an explanation of the information requested by the homesite  (Bazot, ¶14-15).

In regard to claim 45:
wherein the second message comprises the requested information (Bazot, ¶15).  

In regard to claim 46:
at least one hardware processor (Bazot, ¶47).
at least one non-transitory memory, coupled to the at least one hardware processor and storing instructions, that when executed by the at least one hardware processor, cause the system to perform a process comprising: sending, from a homesite to webservice provider distinct from the homesite, a request for information held by the webservice provider, the homesite acting as an agent of a user and permitted to directly interact with the webservice provider on behalf of the user (Bazot, ¶42. Fig.1 component 120 and 110), wherein 120 is a proxy/agent module/server communicate with content/webservice provider 110 on behalf of user 100. -5- 32052.3102.US10\153352356.1Application No.: Not Yet AssignedDocket No.: 032052-3102.US10 Preliminary Amendment under 37 CFR 1.115
receiving, at the homesite, an authorization grant in response to a request for user authorization for satisfying the request for information held by the webservice provider (Bazot, ¶43, 47). 
providing, by the homesite to the webservice provider, a first message comprising a response to the request for user authorization (Bazot, ¶45). 
and in response to successful user authorization based on the first message, receiving, from the webservice provider, a second message in response to the requested information (Bazot, ¶43).  

Claim Rejections - 35 USC § 103
	
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24, 28-33, 37, 39, 42-44 and 47-48 are rejected under 35 U.S.C §103(a) as being Bazot and in view of Atkins et al. (US Publication No. 20050114701), hereinafter Atkins.  

In regard to claim 24:
Bazot explicitly suggest, wherein the request for user authorization is configured to include an authentication security level that defines a lowest authentication security level of a plurality of authentication security levels allowable for the requested information; however in a relevant art Atkins discloses this limitation (Atkins, ¶37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of user authorization via proxy/agent server of Bazot with the security level determination disclosed in Atkins in order to have extra layer of data security stated by Atkins at para.58.

In regard to claim 28:
Bazot explicitly suggest, wherein the request is configured to include a security level, and wherein the security level is: an authentication security level, a channel security level, or a time sensitivity security level; however in a relevant art Atkins discloses this limitation (Atkins, ¶37).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 29:
Bazot explicitly suggest, wherein the first message comprising the response to the request for user authorization is sent over a channel selected from a plurality of channels; however in a relevant art Atkins discloses this limitation (Atkins, ¶65).  
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 30:
Bazot explicitly suggest, wherein the channel is selected in accordance with a determined response security level, and wherein the response security level is determined based on a security level associated with the request for user authorization; however in a relevant art Atkins discloses this limitation (Atkins, ¶62).  
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 31:
Bazot explicitly suggest, wherein the homesite determines, in accordance with the security level associated with a request for user authorization, a response security level for transmitting the first message comprising the response to the request for user authorization; however in a relevant art Atkins discloses this limitation (Atkins, ¶55).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.
In regard to claim 32:
Bazot explicitly suggest, wherein the response security level is determined in accordance with: a response security level specified in the received request for user authorization, information specified in the received request for user authorization, user preference information, at least one homesite policy, or any combination thereof; however in a relevant art Atkins discloses this limitation (Atkins, ¶44-45). 
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 33:
Bazot explicitly suggest, wherein the request for information held by the webservice provider comprises an identification of a device associated with the user to directly receive an authorization request; however in a relevant art Atkins discloses this limitation (Atkins, ¶72).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 37:
Bazot explicitly suggest, wherein the request for user authorization is configured to include a specified security level from a plurality of security levels and wherein the received authorization grant comprises a credential representing the user's authorization and complying with the specified security level; however in a relevant art Atkins discloses this limitation (Atkins, ¶40).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.
In regard to claim 39:
Bazot explicitly suggest, wherein the request for user authorization is configured to include an authentication security level that defines a lowest authentication security level of a plurality of authentication security levels allowable for the requested information; however in a relevant art Atkins discloses this limitation (Atkins, ¶37).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 42:
Bazot explicitly suggest, wherein the request for user authorization is further configured to include at least one of: a channel security level, or a time sensitivity security level; however in a relevant art Atkins discloses this limitation (Atkins, ¶37).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.


In regard to claim 43:
Bazot explicitly suggest, wherein the homesite determines, in accordance with the security level associated with the -6- 32052.3102.US10\153352356.1Application No.: Not Yet AssignedDocket No.: 032052-3102.US10 Preliminary Amendment under 37 CFR 1.115 request for user authorization, a response security level for transmitting the first message comprising the response to the request for user authorization; however in a relevant art Atkins discloses this limitation (Atkins, ¶55).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 44:
Bazot explicitly suggest, wherein the response security level is determined in accordance with: a response security level specified in the received request for user authorization, information specified in the received request for user authorization, user preference information, at least one homesite policy, or any combination thereof; however in a relevant art Atkins discloses this limitation (Atkins, ¶44-45).
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

In regard to claim 47:
Bazot explicitly suggest, wherein the request for user authorization is configured to include an authentication security level that defines a lowest authentication security level of a plurality of authentication security levels allowable for the requested information; however in a relevant art Atkins discloses this limitation (Atkins, ¶37). 
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.
 
In regard to claim 48: 
Bazot explicitly suggest, wherein the homesite determines, in accordance with the security level associated with the request for user authorization, a response security level for transmitting the first message comprising the response to the request however in a relevant art Atkins discloses this limitation (Atkins, ¶55).-8- 32052.3102.US10\153352356.1  
Same motivation for combining the respective features of Bazot and Atkins applies herein, as discussed in the rejection of claim 24.

   Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890